DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/22/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein; the component (a1) is an amino group-containing silicone polymer represented by a general formula (1); and the component (a2) is a carboxyl group-containing silicone polymer represented by a general formula (2) or a carboxyl group-containing acrylamide polymer represented by a general formula (3)”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP2007302800, cited on IDS filed 5/22/2020).
Suzuki et al. teaches a powder where the surface is a film-forming agent containing (A) a fluorine-containing polymer having a positive or negative ionic group and (B) a silicone having an ionic group having a charge opposite to that of component (see abstract). Suzuki et al. teaches that the fluorine-containing polymer can have an ionic group that is selected from a group which includes anionic group such as a carboxyl group.  Suzuki et al. teaches that the fluorine-containing polymer can be selected from a group which includes acrylamides (i.e. an acrylamide polymer).  Suzuki et al. teaches that the silicone having an ionic group can have a cationic group, such as 
Although, Suzuki et al. teaches the combination of two film forming agents, where the agents can be selected from a group which includes a fluorine-containing acrylamide polymer with an anionic group such as a carboxyl group and a silicone having an ionic group can have a cationic group, such as an amino group and teaches the molar ratio of the ionic groups of the component (A) and the component (B) is 3/7 to 9/1, the reference does not exemplify the instant embodiments. Although Suzuki et al. teaches emulsions and teaches that the coated powder is preferably 0.1 to 50% by mass, Suzuki et al. does not teach specifically teach 20-80% by mass of an oil component.
However, regarding claims 1 and 7, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select a fluorine-containing acrylamide polymer with an anionic group such as a carboxyl group and a silicone having an ionic group can have a cationic group, such as an amino group as Suzuki et al. teaches an amino group or a carboxyl group is preferable from the viewpoints of compoundability, stability, availability, and the like, and teaches that the prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Additionally, it would have been obvious to utilize 50-99.9% by mass of an oil component, as Suzuki et al. teaches specifically teaches both water-in-oil and oil-in-water emulsified cosmetic compositions, and teaches that the coated powder is preferably 0.1 to 50% by mass of the compositions.  Note the interpretation of claim 7 as set forth above in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Further, as Suzuki et al. teaches polymers which meet the limitations recited by the instant claim, a person of ordinary skill in the art would expect them to also function as elastomers.
Regarding claim 2, Suzuki et al. teaches the amount of the components (A) and (B) used is preferably 1 to 20% by mass of the powder.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP2007302800, cited on IDS filed 5/22/2020) in view of Nishida et al. (US 2019/0117531).
The teachings of Suzuki et al. have been set forth above.
Suzuki et al. does not teach a silicone oil.  Suzuki et al. does not teach a polar oil.

Regarding claims 3 and 4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a linear or cyclic silicone oil as taught by Nishida et al. in the composition of Suzuki et al.  One would be motivated to do so with a reasonable expectation of success as Nishida et al. teaches a similar emulsion cosmetic with an organically modified pigment, and teaches that the oil phase can include linear silicone oils and cyclic silicone oils.  Further, one skilled in the art would be motivated to manipulate the amount by routine experimentation, in order to optimize the desired effect of the resultant composition as Nishida et al. teaches the volatile oil is not particularly limited.  It is also noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect the 40% taught Nishida et al. to have the same properties as 50%.
Regarding claims 5 and 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 5 to 50%  glyceryl tri-2-ethylhexanoate and pentaerythritol tetra-2-ethylhexanoate (i.e. a polar oil) as taught by Nishida et al. in the composition of Suzuki et al.  One would be motivated to do so with a reasonable expectation of success as Nishida et al. teaches a similar emulsion cosmetic with an organically modified pigment, and teaches that glyceryl tri-2-ethylhexanoate and pentaerythritol tetra-2-ethylhexanoate can be successfully utilized. The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611